Mahoney, P. J.,
concúrs in a separate memorandum. Mahoney, P. J. (concurring). I concur that summary judgment was properly denied and write separately to make clear the precise rationale for my conclusion. I believe that an initial issue is whether plaintiffs, in performing a bacteriological water test prior to closing to satisfy their clearly expressed concern over water quality, performed a full ordinary inspection as they *1085assert (see, Young v Keith, 112 AD2d 625). The record is bare, however, with regard to what constitutes a full ordinary inspection vis-á-vis water quality, so that a question of fact on this matter remains unresolved. If plaintiffs failed to complete a full ordinary inspection despite their opportunity for and actual performance of a water test prior to closing, then severe doubt must be cast upon plaintiffs’ reasonable reliance on defendant’s alleged misrepresentations (see, Barcomb v Alford, 125 AD2d 907). If, on the other hand, plaintiffs did perform all the water tests required by an ordinary inspection, then the trier of fact must resolve the parties’ conflicting factual assertions as detailed by the majority.